Affirmed and Opinion filed January 7, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00404-CV

          MARCUS WILLIAMS AND ALL OCCUPANTS, Appellants
                                        V.

           BAYVIEW - REALTY ASSOCIATES, AGENT, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1010782

                                OPINION
      In this appeal from a default judgment in a forcible-detainer action, the main
issues are whether the justice and county courts below had subject-matter
jurisdiction and whether the county court erred in refusing to set aside the default
judgment and grant a new trial. Concluding that the lower courts had subject-
matter jurisdiction and that the appellants’ appellate arguments are incorrect, we
affirm.
                     I. FACTUAL AND PROCEDURAL BACKGROUND

       Appellee/plaintiff Bayview - Realty Associates, Agent (―Bayview‖) initiated
a forcible-detainer action against appellant/defendant Marcus Williams in a justice
court concerning certain real property (―Property‖). In its sworn petition, Bayview
alleged that Williams1 had violated the rental agreement between Bayview and
Williams and had refused to vacate the Property after notice from Bayview.
Bayview sought judgment against Williams for unpaid rent and possession of the
Property. Bayview also requested issuance of a writ of possession. Williams did
not file a written answer in the justice court.

       Following a bench trial at which Williams appeared, the justice court
rendered a final judgment in favor of Bayview, awarding it possession of the
Property. Williams timely perfected an appeal to a county court at law for a trial
de novo. But, Williams did not timely file a written answer in the county court at
law. Bayview filed an amended motion for default judgment. Six days later, the
county court at law signed a default judgment in favor of Bayview. The next week
Williams filed a motion to set aside the default judgment. The following day he
filed a plea to the jurisdiction, an amended motion to set aside default judgment, a
motion for new trial, and, for the first time, a written answer. The county court at
law denied both the jurisdictional challenge and the two motions and signed an
amended judgment. Williams now appeals the county court at law’s judgment to
this court, asserting four issues.




1
  In its judgment, the justice court recited that the defendants were ―Williams and all occupants.‖
This designation has been carried forward since the signing of the justice court judgment. All
references in this opinion to Williams as a party include a reference to ―all occupants.‖

                                                2
                             II. ISSUES AND ANALYSIS

A.    Did the lower courts have subject-matter jurisdiction over the forcible-
      detainer suit?
      In his first issue, Williams asserts the courts below had no subject-matter
jurisdiction. Specifically, Williams argues that the justice court and county court
at law lacked subject-matter jurisdiction because there is no landlord-tenant
relationship between Bayview and Williams. Whether a court has subject-matter
jurisdiction is a question of law that we review de novo. See Tex. Dep’t of Parks &
Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). Subject-matter jurisdiction
can be raised at any time, even for the first time on appeal; the parties cannot waive
it. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 445 (Tex. 1993).

      Jurisdiction to hear a forcible-detainer action is expressly given to justice
courts and, on appeal, to county courts for trial de novo. See Tex. Prop. Code Ann.
§ 24.004 (West 2013); Woodfork v. Bank of America, No. 14-12-00927-CV, 2013
WL 5637751, *1 (Tex. App.—Houston [14th Dist.] Oct. 15, 2012, no pet.) (mem.
op.). But, a justice court is expressly deprived of jurisdiction to determine or
adjudicate title to land. See Tex. Gov’t Code Ann. § 27.031(b) (West 2013);
Salaymeh v. Plaza Centro, LLC, 264 S.W.3d 431, 435 (Tex. App.—Houston [14th
Dist.] 2008, no pet.). The appellate jurisdiction of the county court is confined to
the jurisdictional limits of the justice court. See Salaymeh, 264 S.W.3d at 435.
Accordingly, a county court at law has no jurisdiction to adjudicate title to real
property in a de novo trial on appeal of a forcible-detainer action from a justice
court. See id. The only issue in a forcible-detainer action is the right to actual and
immediate possession of the premises. See id. To prevail in a forcible-detainer
action, a plaintiff is not required to prove title, but is only required to show
sufficient evidence of ownership to demonstrate a superior right to immediate
possession. See id. A justice court is deprived of jurisdiction only if resolution of
                                          3
a title dispute is a prerequisite to determination of the right to immediate
possession of the premises. See id. In a forcible-detainer action, if there is a
landlord-tenant relationship between the plaintiff and the defendant, the justice
court and county court at law have jurisdiction and may determine the right to
actual possession of the premises, without determining who holds title to the
premises. See Woodfork, 2013 WL 5637751, at *2; Salaymeh, 264 S.W.3d at 435–
36; Villalon v. Bank One, 176 S.W.3d 66, 70–71 (Tex. App.—Houston [1st Dist.]
2004, no pet.). Williams argues there is no landlord-tenant relationship between
Bayview and Williams and that therefore resolution of a title dispute is a
prerequisite to determination of the right to immediate possession of the premises.

      Williams also argues that a Substitute Trustee Deed is the only possible
basis for a landlord-tenant relationship between Bayview and Williams but that this
deed does not support a finding of such a relationship. According to Williams, if
there is no landlord-tenant relationship or other legal relationship between
Bayview and Williams and if Bayview is not bringing suit as agent on behalf of the
grantee in the Substitute Trustee Deed, then Bayview lacks standing to bring the
action, and the lower courts lacked subject-matter jurisdiction on this basis as well.

      In considering the issue of standing courts focus on whether a party has a
sufficient relationship with the lawsuit so as to have a ―justiciable interest‖ in its
outcome. Austin Nursing Ctr., Inc. v. Lovato, 171 S.W.3d 845, 848 (Tex. 2005).
A plaintiff has standing when it is personally aggrieved. Id. The standing doctrine
requires that there be a real controversy between the parties that actually will be
determined by the judicial declaration sought. Id. at 849. If there is a landlord-
tenant relationship between Bayview and Williams regarding the Property, then
Bayview has standing to bring the forcible-detainer action. See id.



                                          4
       Williams acted pro se in both the justice court and the county court at law.2
Williams made an appearance in the justice court but did not file a written answer.
After the justice court rendered a final judgment in favor of Bayview, Williams,
still acting pro se, timely perfected an appeal to the county court at law for a trial
de novo.

        The record reflects that on March 7, 2012, a transcript from the justice
court was filed in the county court at law and that on the same day the county clerk
sent notice to Williams and Bayview that the case had been filed that day. In the
notice, the clerk advised that the defendant needed to file a written answer in the
county court at law if the defendant had pleaded orally in the justice court. The
notice specifically mentioned Texas Rule of Civil Procedure 751, which governs
the filing of the justice-court transcript with the county clerk, and also made
reference to Texas Rule of Civil Procedure 753, which governs judgment by
default in a forcible-detainer proceeding in the county court. The notice quoted the
part of the latter rule providing that ―[i]f the defendant made no answer in writing
in the justice court, and if he fails to file a written answer within eight full days
after the transcript is filed in the county court, the allegations of the complaint may
be taken as admitted and judgment by default may be entered accordingly.‖ Tex.
R. Civ. P. 753.

       These rules provide that the petition from the justice court is effectively
carried forward to the county court at law on appeal for the trial de novo. See Tex.
R. Civ. P. 751, 753. If the defendant filed a written answer in the justice court, that
answer is deemed to be the defendant’s appearance and answer in the county court

2
  Pro se litigants must comply with the applicable procedural rules, and we hold them to the same
standards that apply to licensed attorneys. See Mansfield State Bank v. Cohn, 573 S.W.2d 181,
185 (Tex. 1978) (holding that litigants who represent themselves must comply with procedures
established by the rules notwithstanding the fact that they are not licensed attorneys).

                                               5
at law. See Tex. R. Civ. P. 753. But, if, as in today’s case, the defendant filed no
written answer in the justice court, and if the defendant fails to file a written
answer within eight full days after the transcript is filed in the county court, the
allegations of the plaintiff’s petition may be taken as admitted and judgment by
default may be entered accordingly. See id.

       Williams did not file a written answer in the county court at law within eight
full days after the transcript was filed in that court. Bayview moved for default
judgment and then amended its motion for default judgment. The county court at
law signed a default judgment in favor of Bayview twenty-eight days after the
transcript had been filed in that court. Less than a week later, Williams filed a
written answer for the first time. Under the unambiguous language of Texas Rule
of Civil Procedure 753, Williams’s failure to file a written answer in the justice
court and his failure to file a written answer in the county court at law within eight
full days after the transcript was filed in the county court at law allowed the county
court at law to take the allegations of Bayview’s petition as admitted and to render
judgment by default. See id. And, the county court at law did.

       In its petition, Bayview alleged that Williams had violated a rental
agreement between Bayview and Williams, had refused to vacate the Property after
notice from Bayview, and had failed to pay rent.3               Thus, Bayview alleged a
landlord-tenant relationship between Bayview and Williams, and Williams’s
failure to file a written answer as required by Texas Rule of Civil Procedure 753
enabled the county court at law to take this allegation as admitted and to render a
no-answer default judgment against Williams. See id. Because of this admission,
Williams’s arguments that the lower courts lacked subject-matter jurisdiction based
3
  More than eight days after the justice-court transcript was filed in the county court at law,
Bayview amended its petition. But, Williams does not challenge the amendment of this petition
on appeal, and, in any event, both petitions contain these allegations.

                                              6
on the absence of a landlord-tenant relationship are incorrect. See Austin Nursing
Ctr., Inc., 171 S.W.3d at 848; Woodfork, 2013 WL 5637751, *2; Salaymeh, 264
S.W.3d at 435–36; Paradigm Oil, Inc. v. Retamco Operating, Inc., 242 S.W.3d 67,
71–72 (Tex. App.—San Antonio 2007, pet. denied); Villalon, 176 S.W.3d at 70–
71. Accordingly, we overrule Williams’s first issue.

B.    May Williams challenge the legal and factual sufficiency of the evidence
      to sustain a finding that a landlord-tenant relationship exists between
      Bayview and Williams?
      In his third and fourth issues, Williams challenges the legal and factual
sufficiency of the evidence to sustain a finding that a landlord-tenant relationship
existed between Bayview and Williams. By his failure to timely file a written
answer, Williams admitted all factual allegations in Bayview’s petition, except
those allegations regarding the amount of unliquidated damages.4 See Adame v.
Palisades Collection, L.L.C., No. 05-11-00793-CV, 2012 WL 2564717, at *3 (Tex.
App.—Dallas Jul. 3, 2012, no pet.) (mem. op.); Paradigm Oil, Inc., 242 S.W.3d at
71–72. Bayview’s allegation of a landlord-tenant relationship between Bayview
and Williams is not an allegation regarding the amount of unliquidated damages.
In its no-answer default judgment under Texas Rule of Civil Procedure 753, the
county court at law took as admitted the allegations in Bayview’s petition,
including the allegation of a landlord-tenant relationship between Bayview and
Williams.    As a result, Williams is precluded by his own admission from
challenging the legal and factual sufficiency of the evidence supporting a finding
that a landlord-tenant relationship existed between the two parties. See Adame,
2012 WL 2564717, at *3; Paradigm Oil, Inc., 242 S.W.3d at 71–72. Accordingly,
we overrule Williams’s third and fourth issues.

4
  On appeal, Williams has not assigned error or challenged the trial court’s money judgment
based upon unpaid rent or the trial court’s award of attorney’s fees.

                                            7
C.    Did the county court at law err in denying Williams’s amended motion
      to set aside the default judgment and his motion for new trial based
      upon an alleged failure to receive any notice of the hearing on Bayview’s
      amended motion for default judgment?
      In his second issue, Williams asserts that the county court at law erred in
denying his amended motion to set aside the default judgment and his motion for
new trial based upon an alleged failure to receive any notice of the hearing on
Bayview’s amended motion for default judgment. For purposes of our analysis,
we presume that Williams was entitled to notice of the hearing on Bayview’s
amended motion for default judgment and that Williams sufficiently preserved
error on a request that the default judgment be set aside and a new trial granted
under the three factors set forth in Craddock v. Sunshine Bus Lines, Inc., 133
S.W.2d 124, 126 (Tex. 1939). Nonetheless, to obtain a reversal of the county court
at law’s judgment based upon an alleged failure to receive any notice of the
hearing on Bayview’s amended motion for default judgment, Williams must have
voiced this complaint in the county court at law and obtained an adverse ruling.
See Gammill v. Fettner, 297 S.W.3d 792, 801–02 (Tex. App.—Houston [14th
Dist.] 2009, no pet.); Babajide v. Citibank (South Dakota), N.A., No. 14-04-00064-
CV, 2004 WL 2933575, at *1 (Tex. App.—Houston [14th Dist.] Dec. 21, 2004, no
pet.) (mem. op.). He did neither.

      Williams, on April 9, 2012, filed a motion to set aside the default judgment,
supported by an unsworn declaration. The next day, he filed a single document
that included a plea to the jurisdiction, an amended motion to set aside the default
judgment, a motion for new trial, and an original answer. In the second document,
Williams denominated the part in which he argued that the default judgment
should be set aside as an ―amended motion to set aside default judgment‖ and as a
―motion for new trial.‖ That label is consistent with the substance of that portion

                                         8
of the document. On appeal, Williams again describes this part of the second
document as an amendment of the motion he filed the day before. Notably, an
amended motion supersedes and supplants the prior motion; thus, the prior motion
may no longer be considered. See Frias v. Atlantic Richfield Co., 999 S.W.2d 97,
102 (Tex. App.—Houston [14th Dist.] 1999, pet. denied); Centennial Ins. Co. v.
Commercial Union Ins. Cos., 803 S.W.2d 479, 483–84 (Tex. App.—Houston [14th
Dist.] 1991, no writ). Consequently, Williams’s first motion did not preserve any
error.5 See Frias, 999 S.W.2d at 102; Centennial Ins. Co., 803 S.W.2d at 483–84.

       In the second document, Williams did not assert that he did not receive any
notice of the hearing regarding Bayview’s amended motion for default judgment.
After asserting various jurisdictional arguments in his plea to the jurisdiction,
Williams asserts that (1) he did not receive notice from the county clerk that the
justice court transcript had been filed until more than eight days after March 7,
2012; (2) Williams did not receive a copy of Bayview’s amended petition; (3)
―Marcus Williams was given a trial date from the Court of April 9, 2012 and
received notice to come to Court on April 4, 2012‖; (4) Williams appeared at the
date and time set by the county court at law for trial on April 9, 2012, and was
informed that the court had rendered a default judgment on April 4, 2012; (5)
Williams’s ―failure to appear for hearing on Motion for Default Judgment on April


5
  Even if we could consider the April 9, 2012 motion, in that motion, Williams did not seek to
have the default judgment set aside based upon an alleged failure to receive any notice of the
hearing on Bayview’s amended motion for default judgment. Though Williams does state in the
motion that he ―did not receive ample notification in regards to a Default Judgment in order to
defend himself,‖ this statement, at most, is an assertion that William received insufficient notice
of the hearing on Bayview’s amended motion for default judgment. But, such a complaint is not
the same as Williams’s appellate complaint that he allegedly did not receive any notice of this
hearing. See Gammill, 297 S.W.3d at 801–02 & n.13.




                                                9
4, 2012 before judgment was entered, was not intentional or the result of conscious
indifference but due to a mistake or accident‖; and (6) Williams ―mistakenly
believed, acting pro se, that the court dates [were] given by [the] Court.‖ Williams
arguably asserts in this motion that the hearing on the default judgment occurred
on April 4, 2012, and that he received notice of the hearing.6 In any event, even if
we construe the motion not to include such assertions, nowhere in the second
document does Williams voice a complaint regarding an alleged failure to receive
notice of the hearing on Bayview’s amended motion for default judgment. As to
this argument, we conclude that Williams failed to preserve error in the county
court at law.7 See Gammill, 297 S.W.3d at 801–02 (holding appellant was required
to preserve error in trial court regarding complaint of alleged failure to receive
notice of the hearing and that appellant failed to preserve error); Babajide, 2004
WL 2933575, at *1 (holding appellant waived complaint that trial court gave her
no notice of hearing by not raising the objection in the trial court).

       Presuming for the sake of argument that Williams sufficiently preserved
error on a request that the default judgment be set aside and a new trial granted
under the three factors set forth in Craddock v. Sunshine Bus Lines, Inc., 133
S.W.2d 124, 126 (Tex. 1939), Williams did not assert in the motion that he
satisfied the Craddock test based upon any alleged failure to receive notice of the
hearing regarding Bayview’s amended motion for default judgment. Instead, in the
motion, Williams asserted that he failed to appear at this hearing because of a

6
  The record reflects that a hearing on Bayview’s amended motion for default judgment was set
for April 3, 2012. The record does not reflect whether a hearing was held on that date or whether
a hearing was held the next day, on which the county court at law signed the original default
judgment.
7
 Williams relies upon Mathis v. Lockwood. See 166 S.W.2d 743 (Tex. 2005) (per curiam). That
case is not on point because the appellant in that case preserved error in the trial court by filing a
sworn motion for new trial in which she asserted that she failed to appear at trial because she
never received notice of the trial setting. See id. at 744.

                                                 10
mistaken belief he had as a pro se litigant that ―the court dates [were] given by
[the] Court.‖ This statement seems to indicate that Williams mistakenly believed
that hearing dates or trial dates were set by the county court at law; regardless,
Williams did not assert in any part of the second document that he did not receive
notice of the hearing on Bayview’s amended motion for default judgment. On
appeal, under his second issue, the only basis on which Williams argues he
satisfies all three prongs of the Craddock test is that he did not receive actual or
constructive notice of this hearing. Williams failed to voice this complaint in the
county court at law and thus failed to preserve error. See Gammill, 297 S.W.3d at
801–02; Babajide, 2004 WL 2933575, at *1.

      Having determined that Williams failed to preserve error on the arguments
he asserts under the second issue, we overrule this issue.

                                  III. CONCLUSION

      In its pleading, Bayview alleged a landlord-tenant relationship between
Bayview and Williams. Williams’s failure to file a written answer as required by
Texas Rule of Civil Procedure 753 allowed the county court at law to take this
allegation as admitted and to render a no-answer default judgment against him.
Because of Williams’s admission in this regard, we reject his arguments that the
lower courts lacked subject-matter jurisdiction based on the absence of a landlord-
tenant relationship. In addition, Williams is precluded from challenging the legal
and factual sufficiency of the evidence supporting a finding that a landlord-tenant
relationship existed between Bayview and Williams. Finally, Williams failed to
preserve error in the county court at law on his remaining complaints and thus is
not entitled to appellate review of those issues in this court.




                                           11
       The county court at law’s judgment is affirmed.


                                            /s/     Kem Thompson Frost
                                                    Chief Justice

Panel consists of Chief Justice Frost and Justices Busby, and Brown.8




8
  Originally, this case was submitted before a panel consisting of Justices Frost, Jeffrey Brown,
and Busby. Following the appointment of Justice Jeffrey Brown to the Supreme Court of Texas
and the appointment of Justice Frost as Chief Justice of the Fourteenth Court of Appeals, this
case was resubmitted to the current panel of Chief Justice Frost, Justice Busby, and Justice Marc
Brown.
                                               12